Citation Nr: 0705016	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  99-18 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from September 1949 to October 1951.  The 
veteran died in June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on October 21, 
2005, which vacated an April 2004 Board decision and remanded 
the case for additional development.  The appeal initially 
arose from an October 1998 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the issues of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to Survivors' and Dependents' Educational 
Assistance benefits were previously denied in an April 2006 
decision.  The issue on appeal was remanded at that time for 
additional development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  A total service-connected disability rating was not in 
affect for 10 years at the time of the veteran's death and 
there is no indication that he was hypothetically entitled to 
a total rating for 10 years prior to his death.




CONCLUSION OF LAW

The criteria for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (before and after January 21, 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the appellant was notified of the VCAA duties to assist and 
of the information and evidence necessary to substantiate her 
claim by correspondence dated in October 2006.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
has also held that the VCAA notice requirements applied to 
all elements of a claim.  Here, the notice requirements 
pertinent to the issue on appeal have been met and all 
identified and authorized records relevant to this matter 
have been requested or obtained.  Because of the decision in 
this case any deficiency in the initial notice to the 
appellant of the duty to notify and duty to assist in claims 
involving a disability rating and an effective date for the 
award of benefits is harmless error.  Further attempts to 
obtain additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

VA law provides that a surviving spouse may establish 
entitlement to DIC in the same manner as if the veteran's 
death were service connected where it is shown that the death 
was not the result of willful misconduct, and the veteran (1) 
was continuously rated totally disabled for the 10 years 
immediately preceding death, (2) was rated totally disabled 
upon separation from service, was continuously so rated, and 
died more than five but less than ten years after separation 
from service, or (3) was a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318(West 
2002); 38 C.F.R. § 3.22(a) (effective January 21, 2000).

Current regulations define "entitled to receive" as a 
situation where, at the time of death, the veteran had 
service-connected disability(ies) rated totally disabling by 
VA, but was not receiving compensation because, in part, the 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error (CUE) in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date.  38 C.F.R. § 3.22(b)(3).  

VA's General Counsel has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

For claims filed prior to January 21, 2000, 38 C.F.R. § 3.22 
(a) provided for entitlement to DIC benefits where the 
veteran was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service 
connected disability.  The Court has held that such 
"hypothetical entitlement" consideration was allowable for 
claims for DIC benefits under 38 U.S.C.A. § 1318 filed prior 
to January 21, 2000.  Rodriguez v. Nicholson, 19 Vet. App. 
275 (2005).  

The term "hypothetical entitlement" has been interpreted as 
providing for an award of DIC if the evidence in the 
veteran's claims file, or in VA control, prior to his death 
and the law then, or subsequently made retroactively 
applicable, establishes that he would have been entitled to 
receive compensation at a total disability rating for 
service-connected disabilities for a period of 10 years 
immediately preceding death.  See Green v. Brown, 10 Vet. 
App. 111 (1997); Carpenter v. West, 11 Vet. App. 140 (1998); 
Wingo v. West, 11 Vet. App. 307 (1998).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2006).

In this case, as the appellant's claim was received by VA in 
August 1997 "hypothetical entitlement" must be considered 
for DIC benefit purposes based upon the evidence of record or 
within VA control at the time of the veteran's death.  The 
record shows that at the time of the veteran's death in June 
1997 service connection had been established for a shell 
fragment wound to the left foot (30 percent), osteomyelitis 
of the left metatarsus and status post excision of squamous 
cell carcinoma of the left foot (20 percent), lumbosacral 
strain and post-operative residuals of laminectomy with 
sciatica (20 percent), shell fragment wound scar to the right 
heel (10 percent), and donor site scar to the right calf (10 
percent).  A 60 percent combined schedular rating was in 
effect from August 1, 1992.  

The medical evidence of record or within VA control at the 
time of the veteran's death shows that in December 1991 the 
veteran underwent excision of a well-differentiated verrucous 
squamous cell carcinoma of the left foot and in January 1992 
underwent a cross-leg right to left fasciocutaneous flap and 
subsequent disconnection of the flap.  It was noted he had 
complained of a left foot ulcer with increased drainage over 
40 years.  A June 1992 VA examination report included 
diagnoses of chronic intermittent left foot osteomyelitis, 
left foot ulcer, left foot squamous cell carcinoma, and 
lumbosacral strain due to limping for 40 years.

On VA examination in April 1993 he complained of pain to the 
left ankle and foot with a draining wound about the lateral 
aspect of the left ankle, radiating left buttock pain with 
radiation down the right lower extremity, numbness about the 
left ankle and foot and right lower extremity, and occasional 
back pain.  The examiner noted there was partial ankylosis of 
the left ankle, a one inch draining granulating wound about 
the lateral aspect of the left ankle, and ankylosis of the 
metatarsophalangeal and interphalangeal joints of the left 
foot.  The foot was tender in the area of a skin graft.  
Range of motion studies revealed dorsiflexion from 0 to 10 
degrees and plantar flexion from 0 to 10 degrees.

The examiner also noted a donor site scar to the right lower 
leg with fixation to the underlying musculature, a sensitive 
one and a half inch fine scar to the plantar surface of the 
right heel, and a depressed, tender scar to the spine with 
fixation to the underlying musculature.  Range of motion 
studies revealed full range of motion to the right ankle, 
forward flexion of the lumbar spine from 0 to 65 degrees, and 
lateral rotation of the lumbar spine from 0 to 40 degrees.  
Neurological examination revealed only some sensory 
impairment of the L4, L5, and S1 nerve distribution of the 
right and an absent right ankle jerk.  There was no evidence 
of motor weakness.  VA treatment records dated in April 1993 
noted the veteran was without evidence of recurrence of 
cancer after removal of a squamous cell carcinoma of the 
plantar surface of the left foot in January 1992.

A review of applicable regulations under VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4, show 
that at the time of his death the veteran was receiving the 
maximum 30 percent schedular rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 for his service-connected shell fragment 
wound to the left foot.  No higher rating was possible under 
the alternative rating criteria for muscle injury under 
38 C.F.R. § 4.73, Diagnostic Code 5311.  There was no 
evidence of a recurrence of carcinoma, definite involucrum, 
sequestrum, or other constitutional symptoms of osteomyelitis 
to the left foot to warrant a rating in excess of 20 percent 
under 38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5000 or 
5327.  There is also no evidence that the veteran's 
lumbosacral strain and post-operative residuals of 
laminectomy with sciatica were manifested by severe 
limitation of motion, severe lumbosacral strain, or severe 
intervertebral disc syndrome to warrant a rating in excess of 
20 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, or 5295.  The veteran's shell fragment wound scar to 
the right heel and donor site scar to the right calf were 
appropriately rated at 10 percent under 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805.  

Although the evidence of record at the time of the veteran's 
death indicated he had an adherent and tender scar on his 
back as a result of surgery for which he may 
"hypothetically" have been entitled to service connection, 
an additional 10 percent rating for this disorder would not 
have resulted in a combined 100 percent rating.  It is also 
significant to note that the veteran died in June 1997 and 
that his death was not more than 10 years after his 
hemilaminotomy in September 1987.  Similarly, his service-
connected squamous cell carcinoma of the left foot was not 
manifest until approximately November 1991.  Therefore, the 
Board finds that a total rating was not in effect for 10 
years prior to the veteran's death and there is no indication 
that he was hypothetically entitled to a total rating for the 
10 years prior to his death.  

There is also no evidence in the record that the veteran was 
unemployable as a result of his service-connected 
disabilities for 10 years prior to his death.  In fact, a 
March 1992 statement from the veteran's former employer noted 
he was actively at work prior to his admission to the 
hospital.  His last day of work was reported as November 12, 
1991.  Although the Board is sympathetic to the appellant and 
her claim, there is no basis in VA law to allow the benefits 
sought in this case.  Therefore, entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


